


Exhibit 10.1
EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of this
2nd day of August 2012 (the “Effective Date”), by and between Cowen Group, Inc.,
a Delaware corporation (the “Company”), and John Holmes (the “Executive”).
W I T N E S S E T H :
WHEREAS, Executive is currently employed by the Company as the Chief
Administrative Officer of Cowen Group, Inc.; and
WHEREAS, the Company desires to continue to employ Executive and to enter into
this Agreement embodying the terms of such employment, and Executive desires to
enter into this Agreement and to accept such continued employment, subject to
the terms and provisions of this Agreement.
NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and Executive hereby
agree as follows:
Section 1.Definitions.
(a)    “Accounting Firm” shall have the meaning set forth in Section 12(b)(i)
hereof.
(b)    “Accrued Obligations” shall mean (i) all accrued but unpaid Base Salary
through the date of termination of Executive’s employment, (ii) any unpaid or
unreimbursed expenses incurred in accordance with Section 7 hereof, and
(iii) any benefits provided under the Company’s employee benefit plans upon a
termination of employment, in accordance with the terms contained therein.
(c)    “Agreement” shall have the meaning set forth in the preamble hereto.
(d)    “Annual Bonus” shall have the meaning set forth in Section 4(a) hereof.
(e)    “Annual Performance Bonus” shall have the meaning set forth in Section
4(a) hereof.
(f)    “Base Salary” shall mean the salary provided for in Section 4(a) hereof
or any increased salary granted to Executive pursuant to Section 4(a) hereof.
(g)    “Board” shall mean the Board of Directors of the Company.
(h)    “Cause” shall mean:
(i)    Executive’s conviction of, or pleas of guilty or nolo contendere to:
(x) a felony, or (y) any other criminal offense: (1) involving moral turpitude,
(2) that could serve as the basis for statutory disqualification, or (3) that is
related to the performance of Executive’s job duties and could result in
material harm to the Company (or any of its affiliates), its reputation, or its
employees;
(ii)    any act of fraud, dishonesty, gross negligence, gross misconduct, or
intentional breach of fiduciary duty in the performance of Executive’s duties
and responsibilities;
(iii)    Executive’s material violation of or failure to comply with the
Company’s (or any of its affiliate’s) material internal policies, including its
policies against discrimination or harassment, or the rules and regulations of
any regulatory or self-regulatory organization with jurisdiction over the
Company or any of its affiliates;
(iv)    Executive’s material or continued failure to perform the material duties
of his position, including, by way of example and not of limitation, Executive’s
material or repeated failure or refusal to follow instructions reasonably given
by the Board (unless such instruction would result in an illegal or unethical
act); or
(v)    Executive’s material breach of a material term of this Agreement or any
other material written agreement between Executive and the Company (or any of
its affiliates).
(i)    “Cause Cure Notice” shall have the meaning ascribed to such term in
Section 8(c)(i) hereof.



--------------------------------------------------------------------------------




(j)    “Cause Cure Notice Period” shall have the meaning ascribed to such term
in Section 8(c)(i) hereof.
(k)     “Change in Control” shall have the meaning ascribed to such term in the
Equity and Incentive Plan.
(l)    “Cobra Payment” shall have the meaning ascribed to such term in Section
8(b)(vi).
(m)    “Code” shall mean the Internal Revenue Code of 1986, as amended, and the
rules and regulations promulgated thereunder.
(n)    “Company” shall have the meaning set forth in the preamble hereto.
(o)    “Company Group” shall mean the Company together with any direct or
indirect subsidiaries of the Company.
(p)    “Compensation Committee” shall mean the Compensation Committee of the
Board.
(q)    “Cure Notice” shall have the meaning set forth in Section 8(d) hereof.
(r)    “Cure Notice Period” shall have the meaning set forth in Section 8(d)
hereof.
(s)    “Delay Period” shall have the meaning set forth in Section 12(a)(i)
hereof.
(t)    “Disability” shall mean any physical or mental disability or infirmity of
Executive that prevents the performance of Executive’s duties, with or without
reasonable accommodation, for a period of (i) one hundred fifty (150)
consecutive days or (ii) one hundred eighty (180) non-consecutive days during
any twelve (12) month period, which period may be extended upon review of the
Company based on individual circumstances if required under applicable law. Any
question as to the existence, extent, or potentiality of Executive’s Disability
upon which Executive and the Company cannot agree shall be determined by a
qualified, independent physician selected by the Company and approved by
Executive (which approval shall not be unreasonably withheld). The determination
of any such physician shall be final and conclusive for all purposes of this
Agreement.
(u)     “Effective Date” shall have the meaning set forth in the preamble
hereto.
(v)    “Equity Benefits” shall have the meaning set forth in Section 8(b)(v).
(w)    “Equity and Incentive Plan” shall mean the Company’s 2010 Equity and
Incentive Plan, as the same may be amended and/or restated from time to time.
(x)    “Excise Tax” shall have the meaning set forth in Section 12(b) hereof.
(y)    “Executive” shall have the meaning set forth in the preamble hereto.
(z)    “Good Reason” shall mean, without Executive’s consent, (i) any
requirement that Executive’s services during the Term be rendered primarily at a
location or locations other than the Company’s offices in the New York, New York
metropolitan area, other than temporarily for disaster planning business
continuity purposes; (ii) a material diminution by the Company of Executive’s
roles and responsibilities as the Chief Administrative Officer of Cowen Group,
Inc.; or (iii) any material breach of this Agreement by the Company. Executive
acknowledges and agrees that his exclusive remedy in the event of any material
breach of this Agreement shall be to assert Good Reason pursuant to the terms
and conditions of Section 8(e) hereof. Notwithstanding the foregoing, during the
Term, in the event that the Board reasonably believes that Executive may have
engaged in conduct that could constitute Cause hereunder, the Board may, in its
sole and absolute discretion, suspend Executive from performing his duties
hereunder, and in no event shall any such suspension constitute an event
pursuant to which Executive may terminate employment with Good Reason or
otherwise constitute a breach hereunder; provided, that no such suspension shall
alter the Company’s obligations under this Agreement during such period of
suspension.
(aa)     “Initial Term” shall have the meaning set forth in Section 2(b) hereof.
(bb)    “Minimum Bonus” shall have the meaning set forth in Section 4(b).
(cc)    “Minimum Retirement Age” shall have the meaning set forth in Section
2(c) hereof.



--------------------------------------------------------------------------------




(dd)    “Non-Interference Agreement” shall mean the Confidentiality,
Non-Interference, and Invention Assignment Agreement attached hereto as Exhibit
A.
(ee)    “Non-Interference Notice” shall have the meaning set forth in Section
8(d) hereof.
(ff)    “Parachute Payments” shall have the meaning set forth in Section 12(b)
hereof.
(gg)    “Person” shall mean any individual, corporation, partnership, limited
liability company, joint venture, association, joint‑stock company, trust
(charitable or non-charitable), unincorporated organization, or other form of
business entity.
(hh)    “Pro Rata Annual Bonus” shall have the meaning set forth in Section
8(b)(iii) hereof.
(ii)    “Release of Claims” shall mean the Release of Claims in substantially
the same form attached hereto as Exhibit B (as the same may be revised from time
to time by the Company in order to assure its validity upon the reasonable
advice of counsel).
(jj)    “Repayment Obligation” shall have the meeting set forth in Section 8(d).
(kk)     “Retirement Date” shall have the meaning set forth in Section 2(c)
hereof.
(ll)     “Section 409A” shall mean Section 409A of the Code.
(mm) “Severance Benefits” shall have the meaning set forth in Section 8(g)
hereof.
(nn) “Term” shall have the meaning set forth in Section 2(b) hereof.
(oo)    “Tranche 1 Equity Award” shall have the meaning set forth in Section
4(d)(i) below.
(pp)    “Tranche 2 Equity Award” shall have the meaning set forth in Section
4(d)(i)(B) below.
Section 2.    Acceptance and Term.
(a)    The Company agrees to employ Executive, and Executive agrees to serve the
Company, on the terms and conditions set forth herein.
(b)    The term (the “Term”) shall commence on the Effective Date and unless
terminated sooner as provided in Section 8 hereof, shall continue during the
period ending on the close of business on April 30, 2015 (the “Initial Term”).
Thereafter, the Term shall be automatically extended, without further action by
the Company or Executive, by one (1) additional year first on the expiration of
the Initial Term, and then on each subsequent anniversary thereafter, unless,
not less than thirty (30) days prior to the end of the Term (including any
extension thereof), either Executive or the Company shall have notified the
other in writing of his or its intention not to further extend the Term. In the
event that the Company elects not to extend the Term, such non-extension shall
be deemed to be a termination by the Company without Cause pursuant to Section
8(d) below; provided, that such termination shall constitute a termination for
Cause under Section 8(c) under either of the two following circumstances: (A)
for Cause existing prior to the Company giving its notice not to extend the
Term, at the time the Company gives Executive notice of its intention not to
extend the Term, the Company shall notify Executive of such Cause in accordance
with the provisions of Section 8(c)(i) at least thirty (30) days before the
expiration of the Term and Executive shall be provided the opportunity to cure
in accordance with the provisions of Section 8(c)(i); or (B) for Cause arising
after the Company gives its notice not to extend the Term and up until the
expiration date of the Term (which, for this purpose, shall only include any of
the matters set forth in clauses (i) and (ii) of Section 1(g) hereof), the
Company shall notify Executive of such Cause under clauses (i) or (ii) of
Section 1(g) hereof within thirty (30) days after the expiration of the Term in
accordance the provisions of Section 8(c)(i). In the event that Executive elects
not to extend the Term (and the Company does not notify Executive either upon
delivery of notice pursuant to clause (A) above or within thirty (30) days after
the expiration of the Term pursuant to clause (B) above that grounds existed to
terminate Executive for Cause), such non-extension shall be deemed to be a
termination by Executive without Good Reason pursuant to Section 8(f) below.
(c)    Notwithstanding anything herein to the contrary, upon the Executive
reaching the age of fifty-seven and a half (57.5) (the “Minimum Retirement Age”)
and provided that the Executive has been continuously employed by the Company
from the date hereof through attainment of the Minimum Retirement Age, the
Executive



--------------------------------------------------------------------------------




shall be entitled to notify the Company of his intention to retire from the
Company upon ninety (90) days’ notice (the date of such retirement, the
“Retirement Date”). Upon such retirement, all outstanding Company equity awards
and unvested deferred compensation held by Executive as of the Retirement Date
shall continue to vest in accordance with their terms as if Executive had
continued to be actively employed by the Company (provided that any payment or
settlement provisions set forth in such grant, award, or similar agreement that
are required pursuant to Section 409A shall remain effective) for so long as
Executive does not engage, (x) at any time prior to the applicable vesting
dates, in any Competitive Activities (as defined in the Non-Interference
Agreement), or (y) during the first twelve (12) months following such
termination only, in any Interfering Activities (as defined in the
Non-Interference Agreement). During any period which Executive is entitled to
continued vesting pursuant to the immediately preceding sentence, Executive
shall promptly provide the Company with notice following his engagement in any
activities which could reasonably be considered Competitive Activities or,
during the first twelve (12) months following such termination, Interfering
Activities.
Section 3.    Position, Duties, and Responsibilities; Place of Performance.
(a)    Position, Duties, and Responsibilities. During the Term, Executive shall
be employed and continue to serve as the Chief Administrative Officer of Cowen
Group, Inc. and shall also continue to serve as a member of the Company’s
Operating Committee. Executive shall have such duties and responsibilities
commensurate with such titles. Executive also agrees to serve as an officer
and/or director of any other member of the Company Group, in each case without
additional compensation. Executive shall initially report directly to the Chief
Executive Officer of the Company.
(b)    Performance. Executive shall devote his full business time, attention,
skill, and reasonable best efforts to the performance of his duties under this
Agreement and shall not engage in any other business or occupation during the
Term, including, without limitation, any activity that (x) conflicts with the
interests of the Company or any other member of the Company Group,
(y) interferes with the proper and efficient performance of Executive’s duties
for the Company, or (z) interferes with Executive’s exercise of judgment in the
Company’s best interests. Notwithstanding the foregoing, nothing herein shall
preclude Executive from (i) serving, with the prior written consent of the
Board, as a member of the boards of directors or advisory boards (or their
equivalents in the case of a non-corporate entity) of non-competing businesses
and charitable organizations (with the understanding that the Board shall
consent to Executive’s continuing membership on all such boards or their
equivalents which he holds as of the Effective Date as listed on Exhibit C
attached hereto), (ii) engaging in charitable activities and community affairs,
and (iii) managing his personal investments and affairs; provided, however, that
the activities set out in clauses (i), (ii), and (iii) shall be limited by
Executive so as not to materially interfere, individually or in the aggregate,
with the performance of his duties and responsibilities hereunder.
(c)    Principal Place of Employment. Executive’s principal place of employment
shall be in New York, New York, although Executive understands and agrees that
he may be required to travel from time to time for business reasons.
Section 4.    Compensation.
During the Term, Executive shall be entitled to the following compensation:
(a)    Base Salary. Executive shall be paid an annualized Base Salary, payable
in accordance with the regular payroll practices of the Company, of not less
than $450,000 (commencing with the 2012 calendar year), with increases, if any,
as may be approved in writing by the Compensation Committee. Executive’s Base
Salary shall be subject to annual review and may be increased, but not
decreased, during the Term.
(b)     Minimum Bonus. For each calendar year during which Executive is employed
by the Company (commencing with the 2012 calendar year), he shall be entitled to
a minimum cash bonus (the “Minimum Bonus”) of $300,000 annually, which amount
shall be paid to the Executive in quarterly installments of $75,000 during the
calendar year with each installment paid to the Executive as soon as
administratively practicable following each quarter end (but in all events
within 30 days thereafter) if the Executive remains employed by the Company as
of the last day of such quarter; provided, that the quarterly payments for the
first two quarters of the 2012 calendar year shall be paid to Executive as soon
as administratively practicable following the date hereof (but in all events
within 30 days thereafter).



--------------------------------------------------------------------------------




(c)     Annual Performance Bonus. For each calendar year during which Executive
is employed by the Company (commencing with the 2012 calendar year), he shall be
entitled to earn an annual performance-based bonus (the “Annual Performance
Bonus”) pursuant to an annual incentive plan as determined by the Compensation
Committee. The amount of the Annual Performance Bonus payable shall be
contingent upon the achievement of reasonable, pre-established, and objective
performance goals established by the Compensation Committee in accordance with
Treas. Reg. §1.162-27(e) for such taxable year and communicated to Executive.
Executive’s Annual Performance Bonus and the applicable performance goals shall
be determined by the Compensation Committee consistently with and on the same
basis as, and shall have terms and conditions no less favorable than those that
apply to, other similarly situated executives of the Company; provided, however,
that the Compensation Committee shall retain all discretion consistent with this
Agreement to set such applicable performance goals and any applicable minimum or
maximum amount of the Annual Performance Bonus (the Minimum Bonus and Annual
Performance Bonus collectively referred to as the “Annual Bonus”). Executive’s
Annual Bonuses may, at the discretion of the Compensation Committee, and
consistent with similarly situated executives of the Company, include a certain
percentage of restricted securities, other stock or security-based awards or
deferred cash or other deferred compensation; provided, that no more than fifty
percent (50%) of any amounts deferred pursuant to this sentence may be in the
form of restricted securities or other stock or security based awards. The
portion of the Annual Bonus payable in undeferred cash shall be paid to
Executive at the same time as annual bonuses are generally payable to other
senior executives of the Company subject to Executive’s continuous employment
through the payment date, but in no event later than March 15 of a calendar year
for the Annual Bonus that relates to the immediately preceding calendar year.
(d)    Equity Awards.
(i)    New Grants.
(A) Promptly following the Effective Date, the Company shall grant Executive
restricted stock units covering 50,000 shares of the Company’s common stock (the
“Tranche 1 Equity Award”) pursuant to the terms of the Equity and Incentive
Plan. The Tranche 1 Equity Award shall vest immediately upon the grant date. The
Tranche 1 Equity Award will be subject to the terms and conditions of the Equity
and Incentive Plan and an award agreement, in a form reasonably acceptable to
the Company.
(B) Promptly following the first anniversary of the Effective Date, the Company
shall grant Executive additional restricted stock units covering 150,000 shares
of the Company’s common stock (the “Tranche 2 Equity Award”) pursuant to the
terms of the Equity and Incentive Plan (or any successor thereto). The Tranche 2
Equity Award shall vest in three equal installments on May 15, 2013, May 15,
2014 and April 29, 2015, subject to Executive being in employment status on the
applicable vesting dates, unless otherwise accelerated. The Tranche 2 Equity
Award will be subject to the terms and conditions of the Equity and Incentive
Plan (or any successor thereto) and an award agreement, in a form reasonably
acceptable to the Company.
(e)    Long-Term Incentive Plan and Investment Partnerships. In the event that
the Company or any other member of the Company Group establishes a long-term
incentive plan or an investment partnership pursuant to which senior executives
of the Company are eligible to participate in such long-term incentive plan or
new investments made by the Company or any other member of the Company Group,
Executive shall be eligible to participate in such long-term incentive plan
and/or investment partnership on such terms and subject to such conditions as
are generally applicable to other executives participating in such long-term
incentive plan and/or investment partnership. Nothing herein shall be construed
to require the Company or any other member of the Company Group to establish or
maintain any such long-term incentive plan or investment partnership or for any
such long-term incentive plan or investment partnership to contain any specific
terms or conditions.
Section 5.    Executive Benefits.
During the Term, Executive shall be entitled to participate in health,
insurance, retirement, and other benefits provided generally to similarly
situated employees of the Company. Executive shall also be entitled to the same
number of holidays, vacation days, and sick days, as well as any other benefits,
in each case as are generally allowed to similarly situated employees of the
Company in accordance with the Company policy as in effect from time to time.
Nothing contained herein shall be construed to limit the Company’s ability to
amend, suspend, or terminate any employee benefit plan or policy at any time
without providing Executive notice, and the right to do so is expressly
reserved.



--------------------------------------------------------------------------------




Section 6.    Key-Man Insurance.
At any time during the Term, the Company shall have the right to insure the life
of Executive for the sole benefit of the Company, in such amounts, and with such
terms, as it may determine. All premiums payable thereon shall be the obligation
of the Company. Executive shall have no interest in any such policy, but agrees
to cooperate with the Company in procuring such insurance by submitting to
physical examinations, supplying all information required by the insurance
company, and executing all necessary documents, provided that no financial
obligation is imposed on Executive by any such documents.
Section 7.    Reimbursement of Business and Legal Expenses.
During the Term, the Company shall pay (or promptly reimburse Executive) for
documented, out-of-pocket expenses reasonably incurred by Executive in the
course of performing his duties and responsibilities hereunder, which are
consistent with the Company’s policies in effect from time to time with respect
to business expenses, subject to the Company’s requirements with respect to
reporting of such expenses. Promptly following the submission of a reasonably
detailed invoice (or invoices), Executive shall be reimbursed during 2012 for up
to $5,000 for the reasonable legal expenses incurred by Executive in connection
with preparation of this Agreement.
Section 8.    Termination of Employment.
(a)    General. The Term shall terminate earlier than as provided in Section
2(b) hereof upon the earliest to occur of (i) Executive’s death, (ii) a
termination by reason of a Disability, (iii) a termination by the Company with
or without Cause, and (iv) a termination by Executive with or without Good
Reason. Upon any termination of Executive’s employment for any reason, except as
may otherwise be requested by the Company in writing and agreed upon in writing
by Executive, Executive shall resign from any and all directorships, committee
memberships, and any other positions Executive holds with the Company or any
other member of the Company Group. Notwithstanding anything herein to the
contrary, the payment (or commencement of a series of payments) hereunder of any
nonqualified deferred compensation (within the meaning of Section 409A) upon a
termination of employment shall be delayed until such time as Executive has also
undergone a “separation from service” as defined in Treas. Reg. 1.409A-1(h), at
which time such nonqualified deferred compensation (calculated as of the date of
Executive’s termination of employment hereunder) shall be paid (or commence to
be paid) to Executive on the schedule set forth in this Section 8 as if
Executive had undergone such termination of employment (under the same
circumstances) on the date of his ultimate “separation from service.”
(b)    Termination Due to Death or Disability. Executive’s employment shall
terminate automatically upon his death. The Board or the Chief Executive Officer
of the Company may terminate Executive’s employment immediately upon the
occurrence of a Disability, such termination to be effective upon Executive’s
receipt of written notice of such termination. Upon Executive’s death or in the
event that Executive’s employment is terminated due to his Disability, Executive
or his estate or his beneficiaries, as the case may be, shall be entitled to:
(i)    The Accrued Obligations, paid in accordance with the Company’s payroll
practices and applicable law;
(ii)    Any unpaid Annual Bonus in respect of any completed fiscal year that has
ended prior to the date of such termination, which amount shall be paid at such
time annual bonuses are paid to other senior executives of the Company, but in
no event later than the date that is 2½ months following the last day of the
fiscal year in which such termination occurred;
(iii)    A pro rata amount of the Annual Bonus for the year of termination (the
“Pro Rata Annual Bonus”), determined by multiplying the average Annual Bonus
paid to Executive for the two years immediately preceding such termination by a
fraction, the numerator is the number of days elapsed from the commencement of
such year through and including the date of such termination and the denominator
is 365 (or 366 if such termination occurs during a leap year), with such amount
to be paid on the sixty-day anniversary of such termination;
(iv)    If such termination occurs prior to the grant of the Tranche 2 Equity
Award, an immediate grant of the Tranche 2 Equity Award, which shall be fully
vested as of the date of grant. If at the time such grant is required to be made
(i) insufficient shares remain available under the Company’s Equity and
Incentive Plan or (ii) the shares underlying such award cannot be registered
pursuant to an effective Registration Statement on Form S-8, Executive or
Executive’s estate will receive the equivalent value of the Tranche 2 Equity
Award (based on the closing price of



--------------------------------------------------------------------------------




the Company’s common stock on the date of termination) in a cash payment with
such amount to be paid on the sixty-day anniversary of such termination;
(v)    All outstanding Company equity awards and unvested deferred compensation
shall become fully vested (and, as applicable, exercisable), and all
restrictions thereon shall lapse, effective as of the date of termination
(provided that any payment or settlement provisions set forth in such grant,
award, or other similar agreement that are required pursuant to Section 409A
shall remain effective) (the “Equity Benefits”); and
(vi)    A lump sum cash payment equal to twenty four (24) times the “applicable
percentage” of the monthly COBRA premium cost applicable to Executive if
Executive (or his dependents) were to elect COBRA coverage in connection with
such termination, with such amount to be paid on the sixty-day anniversary of
such termination (such payment referred to herein as the “COBRA Payment”). For
purposes hereof, the “applicable percentage” shall be the percentage of
Employee’s health care premium costs covered by the Company as of the date of
termination.
Following Executive’s death or a termination of Executive’s employment by reason
of a Disability, except as set forth in this Section 8(b), Executive shall have
no further rights to any compensation or any other benefits under this
Agreement.
(c)    Termination by the Company with Cause.
(i)    The Company may terminate Executive’s employment at any time with Cause,
effective upon Executive’s receipt of written notice of such termination;
provided, however, that, to the extent that such act or acts or failure or
failures to act giving rise to Cause are curable, Executive shall be given not
less than thirty (30) days’ written notice by the Board (the “Cause Cure
Notice”) of the Company’s intention to terminate him with Cause, such notice to
state in detail the particular act or acts or failure or failures to act that
constitute the grounds on which the proposed termination with Cause is based,
and such termination shall be effective at the expiration of such thirty (30)
day notice period (the “Cause Cure Notice Period”) unless Executive has
materially cured such act or acts or failure or failures to act that give rise
to Cause during such period.
(ii)    In the event that the Company terminates Executive’s employment with
Cause, he shall be entitled only to the Accrued Obligations. Following such
termination of Executive’s employment with Cause, except as set forth in this
Section 8(c)(ii), Executive shall have no further rights to any compensation or
any other benefits under this Agreement.
(d)    Termination by the Company without Cause. The Company may terminate
Executive’s employment at any time without Cause, effective upon Executive’s
receipt of written notice of such termination. In the event that Executive’s
employment is terminated by the Company without Cause (other than due to death
or Disability), Executive shall be entitled to:
(i)    The Accrued Obligations, paid in accordance with the Company’s payroll
practices and applicable law;
(ii)    Any unpaid Annual Bonus in respect of any completed fiscal year that has
ended prior to the date of such termination, which amount shall be paid at such
time annual bonuses are paid to other senior executives of the Company, but in
no event later than the date that is 2½ months following the last day of the
fiscal year in which such termination occurred;
(iii)    The Pro Rata Annual Bonus, which shall be paid on the sixty-day
anniversary of such termination;
(iv)    A lump sum cash payment in an amount equal to one and one half (1 1/2)
times the average amount of compensation reflected on the Executive’s W-2 Form
from the Company for the two (2) years immediately preceding such termination;
provided, that such lump sum cash payment will not be more than $1.5 million,
with such amount to be paid on the sixty (60) day anniversary of such
termination; provided, further, that if such termination occurs in connection
with or following a Change in Control, instead of the lump sum cash payment
described above, Executive shall be entitled to a lump sum cash payment in an
amount equal to two and one half (2 1/2) times the average amount of
compensation reflected on the Executive’s W-2 Form from the Company for the two
(2) years immediately preceding such termination; provided, that such lump sum
cash payment will be not be more than $2.5 million, with such amount to be paid
on the sixty (60) day anniversary of such termination;



--------------------------------------------------------------------------------




(v)    If such termination occurs prior to the grant of the Tranche 2 Equity
Award, an immediate grant of the Tranche 2 Equity Award, which shall be fully
vested as of the date of grant. If at the time such grant is required to be made
(i) insufficient shares remain available under the Company’s Equity and
Incentive Plan or (ii) the shares underlying such award cannot be registered
pursuant to an effective Registration Statement on Form S-8, Executive or
Executive’s estate will receive the equivalent value of the Tranche 2 Equity
Award (based on the closing price of the Company’s common stock on the date of
termination) in a cash payment with such amount to be paid on the sixty-day
anniversary of such termination;
(vi)    The Equity Benefits; and
(vii)    the COBRA Payment, which shall be paid on the sixty-day anniversary of
such termination.
Following such termination of Executive’s employment by the Company without
Cause, except as set forth in this Section 8(d), Executive shall have no further
rights to any compensation or any other benefits under this Agreement. For the
avoidance of doubt, Executive’s sole and exclusive remedy upon a termination of
employment by the Company without Cause shall be receipt of the Severance
Benefits.
Notwithstanding the foregoing and as set forth in this paragraph, upon the
Executive’s material breach of, and failure to cure if applicable, any provision
of the Non-Interference Agreement, the payments and benefits described in
clauses (ii), (iii), (iv), (v), (vi), and (vii) above shall immediately
terminate, or to the extent they have already been received, become repayable by
the Executive (the “Repayment Obligations”).  The Company will provide the
Executive with written notice detailing the act(s) that constitute the grounds
for the material breach of the Non-Interference Agreement (the “Non-Interference
Notice”). The Executive shall provide written notice to the Company (the “Cure
Notice”) within fifteen (15) days of receipt of the Non-Interference Notice (the
“Cure Notice Period”) as to whether he believes the material breach is capable
of being cured.  If the Executive does not challenge that the material breach
has occurred or does not provide a Cure Notice to the Company within the Cure
Notice Period, the payments and benefits described in clauses (ii), (iii), (iv),
(v), (vi), and (vii) above shall immediately cease and the Repayment Obligations
shall become repayable within thirty (30) days (a) after the expiration of the
of the Cure Notice Period; or (b) if a Cure Notice is provided within the Cure
Notice Period, upon the expiration of thirty (30) days after the end of the Cure
Notice Period if the Executive has failed to cure the material breach.  If the
Executive challenges that the material breach has occurred or the Company
challenges that the material breach has been cured, the parties shall be
entitled to seek a determination by a court consistent with the terms of Section
10(a) of the Non-Interference Agreement on the issues of whether the Executive
has committed a material breach and, if so, whether such breach has been cured. 
The parties agree that the prevailing party shall be entitled to an award of
legal fees, costs and expenses reasonably incurred by the prevailing party in
connection with the court proceeding and any subsequent appeals. If the court
determines, in a final judgment, that the Executive committed a material breach
and that such material breach has not been cured, the payments and benefits
described in clauses (ii), (iii), (iv), (v), (vi), and (vii) above shall
immediately cease and the Repayment Obligations shall become repayable within
thirty (30) days of the court order in favor of the Company (to the extent such
obligations are not stayed pending any appeals), and the court shall retain
jurisdiction to finally resolve issues relating to the award of legal fees,
costs and expenses reasonably incurred by the Company as the prevailing party.
If the court determines, in a final judgment, that the Executive has not
committed a material breach, or that he did commit a material breach which has
been cured, the payments and benefits described in clauses (ii), (iii), (iv),
(v), (vi), and (vii) above shall continue to the extent not previously paid,
together with any arrearages due with interest to be determined by the court (to
the extent such obligations are not stayed pending any appeals), and the court
shall retain jurisdiction to finally resolve issues relating to the award of
legal fees, costs and expenses reasonably incurred by the Executive as the
prevailing party.
(e)    Termination by Executive with Good Reason. Executive may terminate his
employment with Good Reason by providing the Company thirty (30) days’ written
notice setting forth in reasonable specificity the event that constitutes Good
Reason, which written notice, to be effective, must be provided to the Company
within ninety (90) days of the occurrence of such event. During such thirty (30)
day notice period, the Company shall have a cure right (if curable), and if not
cured within such period, Executive’s termination will be effective upon the
expiration of such cure period, and Executive shall be entitled to the same
payments and benefits as provided in Section 8(d) hereof for a termination by
the Company without Cause (including the increased lump sum cash payment as
provided in Section 8(d)(iv) in the event such termination occurs following a
Change in Control), subject to the same conditions on payment and benefits as
described in Section 8(d) hereof. Following such termination of Executive’s
employment by Executive with Good Reason, except as set forth in this Section
8(e), Executive shall have no further rights to any compensation or any other
benefits under this Agreement. For the



--------------------------------------------------------------------------------




avoidance of doubt, Executive’s sole and exclusive remedy upon a termination of
employment with Good Reason shall be receipt of the Severance Benefits.
(f)    Termination by Executive without Good Reason. If Executive intends to
terminate his employment without Good Reason, Executive shall provide the
Company with at least thirty (30) days written notice of such termination. Once
Executive provides the Company with notice, he will receive only his Base Salary
in accordance with the Company’s payroll practices, and will not be eligible to
receive any bonus. In the event of a termination of employment by Executive
under this Section 8(f) (and without regard to whether or not Executive provides
written notice in accordance with the preceding sentence), Executive shall be
entitled only to the Accrued Obligations following the termination date set
forth in his notice of termination. In the event of termination of Executive’s
employment under this Section 8(f), the Company may, in its sole and absolute
discretion, by written notice accelerate such date of termination without
changing the characterization of such termination as a termination by Executive
without Good Reason. Following such termination of Executive’s employment by
Executive without Good Reason pursuant to this Section 8(f), except as set forth
in this Section 8(f), Executive shall have no further rights to any compensation
or any other benefits under this Agreement.
(g)    Release. Notwithstanding any provision herein to the contrary, the
payment of any amount or provision of any benefit pursuant to subsection (b),
(d), or (e) of this Section 8 (other than the Accrued Obligations)
(collectively, the “Severance Benefits”) shall be conditioned upon Executive’s
execution, delivery to the Company, and non-revocation of the Release of Claims
(and the expiration of any revocation period contained in such Release of
Claims) within sixty (60) days following the date of Executive’s termination of
employment hereunder. If Executive fails to execute the Release of Claims in
such a timely manner so as to permit any revocation period to expire prior to
the end of such sixty (60) day period, or timely revokes his acceptance of such
release following its execution, Executive shall not be entitled to any of the
Severance Benefits. Further, to the extent that (i) such termination of
employment occurs within sixty (60) days of the end of any calendar year, and
(ii) any of the Severance Benefits constitutes “nonqualified deferred
compensation” for purposes of Section 409A, any payment of any amount or
provision of any benefit otherwise scheduled to occur prior to the sixtieth
(60th) day following the date of Executive’s termination of employment
hereunder, but for the condition on executing the Release of Claims as set forth
herein, shall not be made prior to the first day of the second calendar year,
after which any remaining Severance Benefits shall thereafter be provided to
Executive according to the applicable schedule set forth herein. For the
avoidance of doubt, in the event of Executive’s death or Disability, Executive’s
obligations herein to execute and not revoke the Release of Claims may be
satisfied on his behalf by his estate or a person having legal power of attorney
over his affairs and the Company shall, promptly following notice of such death
or Disability and the Company’s receipt of contact information for his estate or
person have legal power of attorney over his affairs, deliver a copy of the
release to such estate or person.
Section 9.    Non-Interference Agreement.
As a condition of, and prior to commencement of, Executive’s employment with the
Company under this Agreement, Executive shall have executed and delivered to the
Company the Non-Interference Agreement. The parties hereto acknowledge and agree
that this Agreement and the Non-Interference Agreement shall be considered
separate contracts, and the Non-Interference Agreement will survive the
termination of this Agreement for any reason.
Section 10.    Taxes.
The Company may withhold from any payments made under this Agreement all
applicable taxes, including but not limited to income, employment, and social
insurance taxes, as shall be required by law. Executive acknowledges and
represents that the Company has not provided any tax advice to him in connection
with this Agreement and that he has been advised by the Company to seek tax
advice from his own tax advisors regarding this Agreement and payments that may
be made to him pursuant to this Agreement, including specifically, the
application of the provisions of Section 409A to such payments.
Section 11.    Set Off; Mitigation.
The Company’s obligation to pay Executive the amounts provided and to make the
arrangements provided hereunder shall be subject to set-off, counterclaim, or
recoupment of amounts owed by Executive to the Company or its affiliates to the
extent permitted by applicable law; provided, however, that to the extent any
amount so subject to set-off, counterclaim, or recoupment is payable in
installments hereunder, such set-off, counterclaim, or recoupment



--------------------------------------------------------------------------------




shall not modify the applicable payment date of any installment, and to the
extent an obligation cannot be satisfied by reduction of a single installment
payment, any portion not satisfied shall remain an outstanding obligation of
Executive and shall be applied to the next installment only at such time the
installment is otherwise payable pursuant to the specified payment schedule.
Executive shall not be required to mitigate the amount of any payment provided
pursuant to this Agreement by seeking other employment or otherwise, and the
amount of any payment provided for pursuant to this Agreement shall not be
reduced by any compensation earned as a result of Executive’s other employment
or otherwise.
Section 12.    Additional Tax Provisions.
(a)    Section 409A Provisions. Notwithstanding any provision in this Agreement
to the contrary-
(i)    Any payment otherwise required to be made hereunder to Executive at any
date as a result of the termination of Executive’s employment shall be delayed
for such period of time to the extent necessary to meet the requirements of
Section 409A(a)(2)(B)(i) of the Code (the “Delay Period”). On the first business
day following the expiration of the Delay Period, Executive shall be paid, in a
single cash lump sum, an amount equal to the aggregate amount of all payments
delayed pursuant to the preceding sentence, and any remaining payments not so
delayed shall continue to be paid pursuant to the payment schedule set forth
herein.
(ii)    Each payment in a series of payments hereunder shall be deemed to be a
separate payment for purposes of Section 409A.
(iii)    To the extent that any right to reimbursement of expenses or payment of
any benefit in-kind under this Agreement constitutes nonqualified deferred
compensation (within the meaning of Section 409A), (i) any such expense
reimbursement shall be made by the Company no later than the last day of the
taxable year following the taxable year in which such expense was incurred by
Executive, (ii) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (iii) the amount of
expenses eligible for reimbursement or in-kind benefits provided during any
taxable year shall not affect the expenses eligible for reimbursement or in-kind
benefits to be provided in any other taxable year; provided, that the foregoing
clause shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect.
(iv)    While the payments and benefits provided hereunder are intended to be
structured in a manner to avoid the implication of any penalty taxes under
Section 409A, in no event whatsoever shall the Company or any of its affiliates
(including, without limitation, the Company) be liable for any additional tax,
interest, or penalties that may be imposed on Executive as a result of Section
409A or any damages for failing to comply with Section 409A (other than for
withholding obligations or other obligations applicable to employers, if any,
under Section 409A).
(b)    Modified Cutback. If any payment, benefit or distribution of any type to
or for the benefit of Executive, whether paid or payable, provided or to be
provided, or distributed or distributable pursuant to the terms of this
Agreement or otherwise (collectively, the “Parachute Payments”) would subject
Executive to the excise tax imposed under Section 4999 of the Code (the “Excise
Tax”), the Parachute Payments shall be reduced so that the maximum amount of the
Parachute Payments (after reduction) shall be one dollar ($1.00) less than the
amount which would cause the Parachute Payments to be subject to the Excise Tax;
provided that the Parachute Payments shall only be reduced to the extent the
after-tax value of amounts received by Executive after application of the above
reduction would exceed the after-tax value of the amounts received without
application of such reduction. For this purpose, the after-tax value of an
amount shall be determined taking into account all federal, state, and local
income, employment and excise taxes applicable to such amount. Unless Executive
shall have given prior written notice to the Company to effectuate a reduction
in the Parachute Payments if such a reduction is required, any such notice
consistent with the requirements of Section 409A to avoid the imputation of any
tax, penalty or interest thereunder, the Company shall reduce or eliminate the
Parachute Payments by first reducing or eliminating any cash severance benefits
(with the payments to be made furthest in the future being reduced first), then
by reducing or eliminating any accelerated vesting of stock options or similar
awards, then by reducing or eliminating any accelerated vesting of restricted
stock or similar awards, then by reducing or eliminating any other remaining
Parachute Payments; provided, that no such reduction or elimination shall apply
to any non-qualified deferred compensation amounts (within the meaning of
Section 409A) to the extent such reduction or elimination would accelerate or
defer the timing of such payment in manner that does not comply with Section
409A.



--------------------------------------------------------------------------------




(i)    An initial determination as to whether (i) any of the Parachute Payments
received by Executive in connection with the occurrence of a change in the
ownership or control of the Company or in the ownership of a substantial portion
of the assets of the Company shall be subject to the Excise Tax, and (ii) the
amount of any reduction, if any, that may be required pursuant to Section 12(b)
above, shall be made by an independent accounting firm selected by the Company
and reasonably acceptable to Executive (the “Accounting Firm”) prior to the
consummation of such change in the ownership or effective control of the Company
or in the ownership of a substantial portion of the assets of the Company.
Executive shall be furnished with notice of all determinations made as to the
Excise Tax payable with respect to Executive’s Parachute Payments, together with
the related calculations of the Accounting Firm, promptly after such
determinations and calculations have been received by the Company.
(ii)    For purposes of this Section 12(b) –
(A)    no portion of the Parachute Payments, the receipt or enjoyment of which
the Participant shall have effectively waived in writing prior to the date of
payment of the Parachute Payments, shall be taken into account;
(B)    no portion of the Parachute Payments shall be taken into account which in
the opinion of the Accounting Firm does not constitute a “parachute payment”
within the meaning of Section 280G(b)(2) of the Code;
(C)    the Parachute Payments shall be reduced only to the extent necessary so
that the Parachute Payments (other than those referred to in the immediately
preceding clause (A) or (B)) in their entirety constitute reasonable
compensation for services actually rendered within the meaning of Section
280G(b)(4) of the Code or are otherwise not subject to disallowance as
deductions, in the opinion of the auditor or tax counsel referred to in such
clause (B); and
(D)    the value of any non-cash benefit or any deferred payment or benefit
included in the Parachute Payments shall be determined by the Accounting Firm
based on Sections 280G and 4999 of the Code, or on substantial authority within
the meaning of Section 6662 of the Code.
Section 13.    Successors and Assigns; No Third-Party Beneficiaries.
(a)    The Company. This Agreement shall inure to the benefit of the Company and
its respective successors and assigns. Neither this Agreement nor any of the
rights, obligations, or interests arising hereunder may be assigned by the
Company to a Person (other than another member of the Company Group, or its or
their respective successors) without Executive’s prior written consent (which
shall not be unreasonably withheld, delayed, or conditioned); provided, however,
that in the event of a sale of all or substantially all of the assets of the
Company or any direct or indirect division or subsidiary thereof to which
Executive’s employment primarily relates, the Company may provide that this
Agreement will be assigned to, and assumed by, the acquiror of such assets, it
being agreed that in such circumstances, Executive’s consent will not be
required in connection therewith.
(b)    Executive. Executive’s rights and obligations under this Agreement shall
not be transferable by Executive by assignment or otherwise, without the prior
written consent of the Company; provided, however, that if Executive shall die,
all amounts then payable to Executive hereunder shall be paid in accordance with
the terms of this Agreement to Executive’s devisee, legatee, or other designee,
or if there be no such designee, to Executive’s estate.
(c)    No Third-Party Beneficiaries. Except as otherwise set forth in Section
8(b) or Section 13(b) hereof, nothing expressed or referred to in this Agreement
will be construed to give any Person other than the Company, the other members
of the Company Group, and Executive any legal or equitable right, remedy, or
claim under or with respect to this Agreement or any provision of this
Agreement.
Section 14.    Non-Disparagement.
(a)    Executive agrees that during the Term and at all times thereafter,
Executive will not make any disparaging or defamatory comments regarding any
member of the Company Group or its respective current or former directors,
managers, officers, or employees in any respect or make any comments concerning
any aspect of my relationship with any member of the Company Group or any
conduct or events which precipitated any termination of Executive’s employment
from any member of the Company Group. However, Executive’s



--------------------------------------------------------------------------------




obligations under this Section 15(a) shall not apply to disclosures required by
applicable law, regulation, or order of a court or governmental agency.
(b)    The Company agrees that during the Term and at all times thereafter, the
Company will instruct its directors, officers, and key employees not to make any
disparaging or defamatory remarks against Executive regarding any aspect of his
relationship with any member of the Company Group or any conduct or events which
precipitated any termination of his employment from any member of the Company
Group. However, the Company’s obligations under this Section 15(b) shall not
apply to disclosures required by applicable law, regulation, or order of a court
or governmental agency.
Section 15.    Waiver and Amendments.
Any waiver, alteration, amendment, or modification of any of the terms of this
Agreement shall be valid only if made in writing and signed by each of the
parties hereto; provided, however, that any such waiver, alteration, amendment,
or modification must be consented to on the Company’s behalf by the Board. No
waiver by either of the parties hereto of their rights hereunder shall be deemed
to constitute a waiver with respect to any subsequent occurrences or
transactions hereunder unless such waiver specifically states that it is to be
construed as a continuing waiver.
Section 16.    Severability.
If any covenants or such other provisions of this Agreement are found to be
invalid or unenforceable by a final determination of a court of competent
jurisdiction, (a) the remaining terms and provisions hereof shall be unimpaired,
and (b) the invalid or unenforceable term or provision hereof shall be deemed
replaced by a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision hereof.
Section 17.    Governing Law and Jurisdiction.
EXCEPT WHERE PREEMPTED BY FEDERAL LAW, THE VALIDITY, INTERPRETATION,
CONSTRUCTION, AND PERFORMANCE OF THIS AGREEMENT IS GOVERNED BY AND IS TO BE
CONSTRUED UNDER THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED IN THAT STATE, WITHOUT REGARD TO CONFLICT OF LAWS RULES. ANY
DISPUTE OR CLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR CLAIM OF BREACH
HEREOF SHALL BE BROUGHT EXCLUSIVELY IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, TO THE EXTENT FEDERAL JURISDICTION EXISTS, AND IN
ANY COURT SITTING IN THE SOUTHERN DISTRICT OF NEW YORK, BUT ONLY IN THE EVENT
FEDERAL JURISDICTION DOES NOT EXIST, AND ANY APPLICABLE APPELLATE COURTS. BY
EXECUTION OF THIS AGREEMENT, THE PARTIES HERETO, AND THEIR RESPECTIVE
AFFILIATES, CONSENT TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS, AND WAIVE ANY
RIGHT TO CHALLENGE JURISDICTION OR VENUE IN SUCH COURT WITH REGARD TO ANY SUIT,
ACTION, OR PROCEEDING UNDER OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY TO
THIS AGREEMENT ALSO HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY IN CONNECTION WITH
ANY SUIT, ACTION, OR PROCEEDING UNDER OR IN CONNECTION WITH THIS AGREEMENT.
Section 18.    Notices.
(a)Place of Delivery. Every notice or other communication relating to this
Agreement shall be in writing, and shall be mailed to or delivered to the party
for whom or which it is intended at such address as may from time to time be
designated by it in a notice mailed or delivered to the other party as herein
provided; provided, that unless and until some other address be so designated,
all notices and communications by Executive to the Company shall be mailed or
delivered to the Company at its principal executive office, and all notices and
communications by the Company to Executive may be given to Executive personally
or may be mailed to Executive at Executive’s last known address, as reflected in
the Company’s records.
(b)Date of Delivery. Any notice so addressed shall be deemed to be given or
received (i) if delivered by hand, on the date of such delivery, (ii) if mailed
by courier or by overnight mail, on the first business day following the date of
such mailing, and (iii) if mailed by registered or certified mail, on the third
business day after the date of such mailing.



--------------------------------------------------------------------------------




Section 19.    Section Headings.
The headings of the sections and subsections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part thereof or affect
the meaning or interpretation of this Agreement or of any term or provision
hereof.
Section 20.    Entire Agreement.
This Agreement, together with any exhibits attached hereto, constitutes the
entire understanding and agreement of the parties hereto regarding the
employment of Executive. This Agreement supersedes all prior negotiations,
discussions, correspondence, communications, understandings, and agreements
between the parties relating to the subject matter of this Agreement.
Section 21.    Survival of Operative Sections.
Upon any termination of Executive’s employment, the provisions of Section 8
through Section 22 of this Agreement (together with any related definitions set
forth in Section 1 hereof) shall survive to the extent necessary to give effect
to the provisions thereof.
Section 22.    Counterparts.
This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument. The execution of this Agreement may be by actual or
facsimile signature.
*    *    *
[Signatures to appear on the following page.]









































--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
COWEN GROUP, INC.
By: /s/ Peter A. Cohen___________
Name: Peter A. Cohen
Title: Chairman and Chief Executive Officer
By: /s/ Jane Gerhard_____________
Name: Jane Gerhard
Title: Head of Human Resources
EXECUTIVE
/s/ John Holmes________________    
John Holmes





--------------------------------------------------------------------------------

EXHIBIT A

CONFIDENTIALITY, NON-INTERFERENCE, AND INVENTION ASSIGNMENT AGREEMENT
As a condition of my becoming employed by, or continuing employment with, Cowen
Group, Inc., a Delaware corporation (the “Company”), and in consideration of my
employment with the Company and my receipt of the compensation now and hereafter
paid to me by the Company, I agree to the following:
Section 1.    Confidential Information.
(a)    Company Group Information. I acknowledge that, during the course of my
employment, I will have access to information about the Company and its direct
and indirect subsidiaries and affiliates (collectively, the “Company Group”) and
that my employment with the Company shall bring me into close contact with
confidential and proprietary information of or concerning the Company Group. In
recognition of the foregoing, I agree, at all times during the term of my
employment with the Company and for the ten (10) year period following my
termination of my employment for any reason, to hold in confidence, and not to
use, except for the benefit of the Company Group, or to disclose to any person,
firm, corporation, or other entity without written authorization of the Company,
any Confidential Information that I obtain or create. I further agree not to
make copies of such Confidential Information except as authorized by the
Company. I understand that “Confidential Information” means information that the
Company Group has developed, acquired, created, compiled, discovered, or owned
or will develop, acquire, create, compile, discover, or own, that has value in
or to the business of the Company Group that is not generally known and that the
Company wishes to maintain as confidential. I understand that Confidential
Information includes, but is not limited to, any and all non-public information
that relates to the actual or anticipated business and/or products, research, or
development of the Company, or to the Company’s technical data, trade secrets,
or know-how including, but not limited to, research, product plans, or other
information regarding the Company’s products or services and markets, customer
lists, and customers (including, but not limited to, customers of the Company on
whom I called or with whom I may become acquainted during the term of my
employment), software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information,
marketing, finances, and other business information disclosed by the Company
either directly or indirectly in writing, orally, or by drawings or inspection
of premises, parts, equipment, or other Company property. Notwithstanding the
foregoing, Confidential Information shall not include (i) any of the foregoing
items that have become publicly and generally known through no unauthorized
disclosure by me or others who were under confidentiality obligations as to the
item or items involved or (ii) any information that I am required to disclose
to, or by, any governmental or judicial authority; provided, however, that in
such event I will give the Company prompt written notice thereof so that the
Company Group may seek an appropriate protective order and/or waive in writing
compliance with the confidentiality provisions of this Confidentiality,
Non-Interference, and Invention Assignment Agreement (the “Non-Interference
Agreement”).
(b)    Former Employer Information. I represent that my performance of all of
the terms of this Non-Interference Agreement as an employee of the Company has
not breached and will not breach any agreement to keep in confidence proprietary
information, knowledge, or data acquired by me in confidence or trust prior or
subsequent to the commencement of my employment with the Company, and I will not
disclose to any member of the Company Group, or induce any member of the Company
Group to use, any developments, or confidential or proprietary information or
material I may have obtained in connection with employment with any prior
employer in violation of a confidentiality agreement, nondisclosure agreement,
or similar agreement with such prior employer.
Section 2.    Developments.
(a)    Developments Retained and Licensed. I have attached hereto, as
Schedule A, a list describing with particularity all developments, original
works of authorship, developments, improvements, and trade secrets that I can
demonstrate were created or owned by me prior to the commencement of my
employment (collectively referred to as “Prior Developments”), which belong
solely to me or belong to me jointly with another, that relate in any way to any
of the actual or proposed businesses, products, or research and development of
any member of the Company Group, and that are not




--------------------------------------------------------------------------------




assigned to the Company hereunder, or if no such list is attached, I represent
that there are no such Prior Developments. If, during any period during which I
perform or performed services for the Company Group both before or after the
date hereof (the “Assignment Period”), whether as an officer, employee, manager,
director, independent contractor, consultant, or agent, or in any other
capacity, I incorporate (or have incorporated) into a Company Group product or
process a Prior Development owned by me or in which I have an interest, I hereby
grant the Company Group, and the Company Group shall have, a non-exclusive,
royalty-free, irrevocable, perpetual, transferable worldwide license (with the
right to sublicense) to make, have made, copy, modify, make derivative works of,
use, sell, and otherwise distribute such Prior Development as part of or in
connection with such product or process.
(b)    Assignment of Developments. I agree that I will, without additional
compensation, promptly make full written disclosure to the Company, and will
hold in trust for the sole right and benefit of the Company all developments,
original works of authorship, inventions, concepts, know-how, improvements,
trade secrets, and similar proprietary rights, whether or not patentable or
registrable under copyright or similar laws, which I may solely or jointly
conceive or develop or reduce to practice, or have solely or jointly conceived
or developed or reduced to practice, or have caused or may cause to be conceived
or developed or reduced to practice, during the Assignment Period, whether or
not during regular working hours, provided they either (i) relate at the time of
conception, development or reduction to practice to the business of any member
of the Company Group, or the actual or anticipated research or development of
any member of the Company Group; (ii) result from or relate to any work
performed for any member of the Company Group; or (iii) are developed through
the use of equipment, supplies, or facilities of any member of the Company
Group, or any Confidential Information, or in consultation with personnel of any
member of the Company Group (collectively referred to as “Developments”). I
further acknowledge that all Developments made by me (solely or jointly with
others) within the scope of and during the Assignment Period are “works made for
hire” (to the greatest extent permitted by applicable law) for which I am, in
part, compensated by my salary, unless regulated otherwise by law, but that, in
the event any such Development is deemed not to be a work made for hire, I
hereby assign to the Company, or its designee, all my right, title, and interest
throughout the world in and to any such Development.
(c)    Maintenance of Records. I agree to keep and maintain adequate and current
written records of all Developments made by me (solely or jointly with others)
during the Assignment Period. The records may be in the form of notes, sketches,
drawings, flow charts, electronic data or recordings, and any other format. The
records will be available to and remain the sole property of the Company Group
at all times. I agree not to remove such records from the Company’s place of
business except as expressly permitted by Company Group policy, which may, from
time to time, be revised at the sole election of the Company Group for the
purpose of furthering the business of the Company Group.
(d)    Intellectual Property Rights. I agree to assist the Company, or its
designee, at the Company’s expense, in every way to secure the rights of the
Company Group in the Developments and any copyrights, patents, trademarks,
service marks, database rights, domain names, mask work rights, moral rights,
and other intellectual property rights relating thereto in any and all
countries, including the disclosure to the Company of all pertinent information
and data with respect thereto, the execution of all applications,
specifications, oaths, assignments, recordations, and all other instruments that
the Company shall deem necessary in order to apply for, obtain, maintain, and
transfer such rights and in order to assign and convey to the Company Group the
sole and exclusive right, title, and interest in and to such Developments, and
any intellectual property and other proprietary rights relating thereto. I
further agree that my obligation to execute or cause to be executed, when it is
in my power to do so, any such instrument or papers shall continue after the
termination of the Assignment Period until the expiration of the last such
intellectual property right to expire in any country of the world; provided,
however, the Company shall reimburse me for my reasonable expenses incurred in
connection with carrying out the foregoing obligation. If the Company is unable
because of my mental or physical incapacity or unavailability for any other
reason to secure my signature to apply for or to pursue any application for any
United States or foreign patents or copyright registrations covering
Developments or original works of authorship assigned to the Company as above,
then I hereby irrevocably designate and appoint the Company and its duly




--------------------------------------------------------------------------------




authorized officers and agents as my agent and attorney in fact to act for and
in my behalf and stead to execute and file any such applications or records and
to do all other lawfully permitted acts to further the application for,
prosecution, issuance, maintenance, and transfer of letters patent or
registrations thereon with the same legal force and effect as if originally
executed by me. I hereby waive and irrevocably quitclaim to the Company any and
all claims, of any nature whatsoever, that I now or hereafter have for past,
present, or future infringement of any and all proprietary rights assigned to
the Company.
Section 3.    Returning Company Group Documents.
I agree that, at the time of termination of my employment with the Company for
any reason, I will deliver to the Company (and will not keep in my possession,
recreate, or deliver to anyone else) any and all Confidential Information and
all other documents, materials, information, and property developed by me
pursuant to my employment or otherwise belonging to the Company. In the event I
find any such documents, materials, information or property in my possession
after my termination of employment, I will promptly make arrangements to return
same after finding it. I agree further that any property situated on the
Company’s premises and owned by the Company (or any other member of the Company
Group), including disks and other storage media, filing cabinets, and other work
areas, is subject to inspection by personnel of any member of the Company Group
at any time with or without notice.
Section 4.    Disclosure of Agreement.
As long as it remains in effect, I will disclose the existence of this
Non-Interference Agreement to any prospective employer, partner, co-venturer,
investor, or lender prior to entering into an employment, partnership, or other
business relationship with such person or entity.
Section 5.    Restrictions on Interfering.
(a)    Non-Competition. During the period of my employment with the Company
under the Employment Agreement dated as of the date hereof (the “Employment
Period”) and the Post-Termination Non-Compete Period, I shall not, directly or
indirectly, individually or on behalf of any person, company, enterprise, or
entity, or as a sole proprietor, partner, stockholder, director, officer,
principal, agent, or executive, or in any other capacity or relationship, engage
in any Competitive Activities, anywhere in the United States or elsewhere in the
world or in any other jurisdiction in which the Company Group conducts business.
For the avoidance of doubt, nothing herein shall be construed to prohibit me
from (i) owning less than two percent (2%) of any publicly held corporation, or
(ii) accepting employment with any entity whose business is diversified but
which engages in Competitive Activities, so long as I do not, directly or
indirectly, render services or assistance to any division, business unit or
subsidiary of such entity that is in any way engaged in Competitive Activities.
(b)    Non-Interference. During the Employment Period and the Post-Termination
Non-Interference Period, I shall not, directly or indirectly for my own account
or for the account of any other individual or entity, engage in Interfering
Activities. For the avoidance of doubt, nothing herein shall be construed to
prohibit me from encouraging, soliciting, or inducing any “immediate family
member” (as defined in Item 404 of Regulation S-K) to terminate his or her
employment with or services to the Company Group or from hiring such immediate
family member.
(c)    Definitions. For purposes of this Non-Interference Agreement:
(ii)    “Business Relation” shall mean any current or prospective client,
customer, licensee, or other business relation of the Company Group, or any such
relation that was a client, customer, licensee, supplier, or other business
relation within the six (6) month period prior to the expiration of the
Employment Period, in each case, to whom I provided services, or with whom I
transacted business, or whose identity became known to me in connection with my
relationship with or employment by the Company.
(iii)    “Competitive Activities” shall mean any business activities in which
Cowen Group, Inc., or any member or division of the Company Group that is
managed by me, engages (or has committed plans to engage) during the Employment
Period, or, for purposes of any period following my termination of




--------------------------------------------------------------------------------




employment for any reason, as of the date of such termination; provided,
however, that if Cowen Group, Inc., or such member or division of the Company
Group, as applicable, ceases to engage in any business activity for a period of
at least six (6) consecutive months following the Employment Period, the term
“Competitive Activity” shall no longer include such business activity.
(iv)    “Interfering Activities” shall mean (A) encouraging, soliciting, or
inducing, or in any manner attempting to encourage, solicit, or induce, any
Person employed by, or providing consulting services to, any member of the
Company Group to terminate such Person’s employment with or services to (or in
the case of a consultant, materially reducing such services) the Company Group;
(B) hiring any individual who was employed by the Company Group within the six
(6) month period prior to the date of such hiring; or (C) encouraging,
soliciting, or inducing, or in any manner attempting to encourage, solicit, or
induce, any Business Relation to cease doing business with or reduce the amount
of business conducted with the Company Group, or in any way interfering with the
relationship between any such Business Relation and the Company Group.
(v)    “Person” shall mean any individual, corporation, partnership (general or
limited), limited liability company, joint venture, association, joint‑stock
company, trust (charitable or non-charitable), unincorporated organization, or
other form of business entity.
(vi)    “Post-Termination Non-Compete Period” shall mean the period commencing
on the date of the termination of the Employment Period for any reason and
ending one hundred twenty (120) days after such date of termination.
(vii)    “Post-Termination Non-Interference Period” shall mean the period
commencing on the date of the termination of the Employment Period for any
reason and ending one hundred twenty (120) days after such date of termination.
Section 6.    Reasonableness of Restrictions.
I acknowledge and recognize the highly competitive nature of the Company’s
business, that access to Confidential Information renders me special and unique
within the Company’s industry, and that I will have the opportunity to develop
substantial relationships with existing and prospective clients, accounts,
customers, consultants, contractors, investors, and strategic partners of the
Company Group during the course of and as a result of my employment with the
Company. In light of the foregoing, I recognize and acknowledge that the
restrictions and limitations set forth in this Non-Interference Agreement are
reasonable and valid in geographical and temporal scope and in all other
respects and are essential to protect the value of the business and assets of
the Company Group. I acknowledge further that the restrictions and limitations
set forth in this Non-Interference Agreement will not materially interfere with
my ability to earn a living following the termination of my employment with the
Company and that my ability to earn a livelihood without violating such
restrictions is a material condition to my employment with the Company.
Section 7.    Independence; Severability; Blue Pencil.
Each of the rights enumerated in this Non-Interference Agreement shall be
independent of the others and shall be in addition to and not in lieu of any
other rights and remedies available to the Company Group at law or in equity. If
any of the provisions of this Non-Interference Agreement or any part of any of
them is hereafter construed or adjudicated to be invalid or unenforceable, the
same shall not affect the remainder of this Non-Interference Agreement, which
shall be given full effect without regard to the invalid portions. If any of the
covenants contained herein are held to be invalid or unenforceable because of
the duration of such provisions or the area or scope covered thereby, I agree
that the court making such determination shall have the power to reduce the
duration, scope, and/or area of such provision to the maximum and/or broadest
duration, scope, and/or area permissible by law, and in its reduced form said
provision shall then be enforceable.
Section 8.    Injunctive Relief.
I expressly acknowledge that any breach or threatened breach of any of the terms
and/or conditions set forth in this Non-Interference Agreement may result in
substantial, continuing, and irreparable injury to the members of the Company
Group. Therefore, I hereby agree that, in addition to any other remedy that may
be




--------------------------------------------------------------------------------




available to the Company, any member of the Company Group shall be entitled to
seek injunctive relief, specific performance, or other equitable relief by a
court of appropriate jurisdiction in the event of any breach or threatened
breach of the terms of this Non-Interference Agreement without the necessity of
proving irreparable harm or injury as a result of such breach or threatened
breach. Notwithstanding any other provision to the contrary, I acknowledge and
agree that the Post-Termination Non-Compete Period, or Post-Termination
Non-Interference Period, as applicable, shall be tolled during any period of
violation of any of the covenants in Section 5 hereof and during any other
period required for litigation during which the Company or any other member of
the Company Group seeks to enforce such covenants against me if it is ultimately
determined that I was in breach of such covenants.
Section 9.    Cooperation.
I agree that, following any termination of my employment, I will continue to
provide reasonable cooperation (after taking into account my other personal and
professional commitments) to the Company and/or any other member of the Company
Group and its or their respective counsel in connection with any investigation,
administrative proceeding, or litigation relating to any matter that occurred
during my employment in which I was involved or of which I have knowledge. As a
condition of such cooperation, the Company shall reimburse me for reasonable
out-of-pocket expenses incurred at the request of the Company with respect to my
compliance with this paragraph. I also agree that, in the event that I am
subpoenaed by any person or entity (including, but not limited to, any
government agency) to give testimony or provide documents (in a deposition,
court proceeding, or otherwise) that in any way relates to my employment by the
Company and/or any other member of the Company Group, I will give prompt notice
of such request to the Company and will make no disclosure until the Company
and/or the other member of the Company Group has had a reasonable opportunity to
contest the right of the requesting person or entity to such disclosure.
Section 10.    General Provisions.
(a)    Governing Law and Jurisdiction. EXCEPT WHERE PREEMPTED BY FEDERAL LAW,
THE VALIDITY, INTERPRETATION, CONSTRUCTION, AND PERFORMANCE OF THIS
NON-INTERFERENCE AGREEMENT IS GOVERNED BY AND IS TO BE CONSTRUED UNDER THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN
THAT STATE, WITHOUT REGARD TO CONFLICT OF LAWS RULES. ANY DISPUTE OR CLAIM
ARISING OUT OF OR RELATING TO THIS NON-INTERFERENCE AGREEMENT OR CLAIM OF BREACH
HEREOF SHALL BE BROUGHT EXCLUSIVELY IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, TO THE EXTENT FEDERAL JURISDICTION EXISTS, AND IN
ANY COURT SITTING IN THE SOUTHERN DISTRICT OF NEW YORK BUT ONLY IN THE EVENT
FEDERAL JURISDICTION DOES NOT EXIST, AND ANY APPLICABLE APPELLATE COURTS. BY
EXECUTION OF THIS NON-INTERFERENCE AGREEMENT, THE PARTIES HERETO, AND THEIR
RESPECTIVE AFFILIATES, CONSENT TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS, AND
WAIVE ANY RIGHT TO CHALLENGE JURISDICTION OR VENUE IN SUCH COURT WITH REGARD TO
ANY SUIT, ACTION, OR PROCEEDING UNDER OR IN CONNECTION WITH THIS
NON-INTERFERENCE AGREEMENT. EACH PARTY TO THIS NON-INTERFERENCE AGREEMENT ALSO
HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY IN CONNECTION WITH ANY SUIT, ACTION, OR
PROCEEDING UNDER OR IN CONNECTION WITH THIS NON-INTERFERENCE AGREEMENT.
(b)    Entire Agreement. This Non-Interference Agreement sets forth the entire
agreement and understanding between the Company and me relating to the subject
matter herein and merges all prior discussions between us. No modification or
amendment to this Non-Interference Agreement, nor any waiver of any rights under
this Non-Interference Agreement, will be effective unless in writing signed by
the party to be charged. Any subsequent change or changes in my duties,
obligations, rights, or compensation will not affect the validity or scope of
this Non-Interference Agreement.
(c)    No Right of Continued Employment. I acknowledge and agree that nothing
contained in this Non-Interference Agreement shall be construed as granting me
any right to continued employment by the Company.




--------------------------------------------------------------------------------




(d)    Successors and Assigns. This Non-Interference Agreement will be binding
upon my heirs, executors, administrators, and other legal representatives and
will be for the benefit of the Company, its successors, and its assigns. I
expressly acknowledge and agree that this Non-Interference Agreement may be
assigned by the Company without my consent to any other member of the Company
Group as well as any purchaser of all or substantially all of the assets or
stock of the Company, whether by purchase, merger, or other similar corporate
transaction, provided that the license granted pursuant to Section 2(a) may be
assigned to any third party by the Company without my consent.
(e)    Survival. The provisions of this Non-Interference Agreement shall survive
the termination of my employment with the Company and/or the assignment of this
Non-Interference Agreement by the Company to any successor in interest or other
assignee.
*    *    *












































I, John Holmes, have executed this Confidentiality, Non-Interference, and
Invention Assignment Agreement on the respective date set forth below:




--------------------------------------------------------------------------------




Date: _____________, 2012
    
(Signature)

John Holmes    
(Type/Print Name)






--------------------------------------------------------------------------------

Schedule A

SCHEDULE A
LIST OF PRIOR DEVELOPMENTS
AND ORIGINAL WORKS OF AUTHORSHIP
EXCLUDED FROM SECTION 2
Title
Date
Identifying Number or
Brief Description
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

___X__    No Developments or improvements
_____    Additional Sheets Attached
Signature of Employee: ________________________
Print Name of Employee:_______________________
Date:________


 




--------------------------------------------------------------------------------

EXHIBIT B



RELEASE OF CLAIMS
As used in this Release of Claims (this “Release”), the term “claims” will
include all claims, covenants, warranties, promises, undertakings, actions,
suits, causes of action, obligations, debts, accounts, attorneys’ fees,
judgments, losses, and liabilities, of whatsoever kind or nature, in law, in
equity, or otherwise.
For and in consideration of the Severance Benefits (as defined in my Employment
Agreement, dated ___, 2012, with Cowen Group, Inc. (my “Employment Agreement”)),
and other good and valuable consideration, I, John Holmes, for and on behalf of
myself and my heirs, administrators, executors, and assigns, effective as of the
date on which this release becomes effective pursuant to its terms, do fully and
forever release, remise, and discharge the Company, and each of its direct and
indirect subsidiaries and affiliates, together with their respective officers,
directors, partners, shareholders, employees, and agents (collectively, the
“Group”), from any and all claims whatsoever up to the date hereof that I had,
may have had, or now have against the Group, whether known or unknown, for or by
reason of any matter, cause, or thing whatsoever, including any claim arising
out of or attributable to my employment or the termination of my employment with
the Company, whether for tort, breach of express or implied employment contract,
intentional infliction of emotional distress, wrongful termination, unjust
dismissal, defamation, libel, or slander, or under any federal, state, or local
law dealing with discrimination based on age, race, sex, national origin,
handicap, religion, disability, or sexual orientation. This release of claims
includes, but is not limited to, all such claims arising under the Age
Discrimination in Employment Act, as amended by the Older Workers’ Benefit
Protection Act (“ADEA”), Title VII of the Civil Rights Act, the Americans with
Disabilities Act, as amended by the Americans with Disabilities Act Amendments
Act, the Civil Rights Act of 1991, the Family Medical Leave Act, and the Equal
Pay Act, each as may be amended from time to time, and all other federal, state,
and local laws, the common law, and any other purported restriction on an
employer’s right to terminate the employment of employees. The release contained
herein is intended to be a general release of any and all claims up to the date
hereof to the fullest extent permissible by law.
By executing this Release, I specifically release all claims relating to my
employment and its termination under ADEA, a United States federal statute that,
among other things, prohibits discrimination on the basis of age in employment
and employee benefit plans.
Notwithstanding any provision of this Release to the contrary, by executing this
Release, I am not releasing (i) any claims relating to my rights under Section 2
and Section 8 of my Employment Agreement, including the Accrued Obligations (as
defined in my Employment Agreement), (ii) any claims that cannot be waived by
law or any claims based on occurrences after the date hereof, including
whistleblower claims under the Corporate and Criminal Fraud Accountability Act
of 2002 (Sarbanes-Oxley), the Securities and Exchange Commission Whistleblower
Program, and the Commodities Futures Trading Commission Whistleblower Program,
(iii) my right of indemnification as provided by, and in accordance with the
terms of, the Company’s by-laws or a Company insurance policy providing such
coverage, as any of such may be amended from time to time; or (iv) under COBRA.
I acknowledge and agree that as of the date I sign this Release:  (i) I have
advised the Company of all facts that I believe may constitute a violation of
the Company’s Code of Business Conduct and Ethics, compliance policies, and/or
legal obligations, including under federal securities laws; (ii) other than as
disclosed under (i) of this Paragraph, I am not aware of any other current
violations of the Company’s Code of Business Conduct and Ethics, compliance
policies, and or legal obligations, including under federal securities laws; and
(iii) I have not suffered any adverse action as a result of my conduct in this
regard, or if I have suffered adverse action based on any disclosure under (i)
of this Paragraph, through this Release I am compromising and settling any
claims I may have based on any adverse action.
I expressly acknowledge and agree that I –
▪Am able to read the language, and understand the meaning and effect, of this
Release;
§    Have no physical or mental impairment of any kind that has interfered with
my ability to read and understand the meaning of this Release or its terms, and
that I am not acting under the influence of any medication, drug, or chemical of
any type in entering into this Release;




--------------------------------------------------------------------------------




§    Am specifically agreeing to the terms of the release contained in this
Release because the Company has agreed to pay me the Severance Benefits in
consideration for my agreement to accept it in full settlement of all possible
claims I might have or ever have had, and because of my execution of this
Release;
§    Acknowledge that, but for my execution of this Release, I would not be
entitled to the Severance Benefits;
§    Understand that, by entering into this Release, I do not waive rights or
claims that may arise after the date I execute this Release;
§    Had or could have had [twenty-one (21)][forty-five (45)] days from the date
of my termination of employment (the “Release Expiration Date”) in which to
review and consider this Release, and that if I execute this Release prior to
the Release Expiration Date, I have voluntarily and knowingly waived the
remainder of the review period;
§    Have not relied upon any representation or statement not set forth in this
Release or my Employment Agreement made by the Company or any of its
representatives;
§    Was advised to consult with my attorney regarding the terms and effect of
this Release; and
§    Have signed this Release knowingly and voluntarily.
I represent and warrant that I have not previously filed, and to the maximum
extent permitted by law agree that I will not file, a complaint, charge, or
lawsuit against any member of the Group regarding any of the claims released
herein. If, notwithstanding this representation and warranty, I have filed or
file such a complaint, charge, or lawsuit, I agree that I shall cause such
complaint, charge, or lawsuit to be dismissed with prejudice and shall pay any
and all costs required in obtaining dismissal of such complaint, charge, or
lawsuit, including without limitation the attorneys’ fees of any member of the
Group against whom I have filed such a complaint, charge, or lawsuit. This
paragraph shall not apply, however, to a claim of age discrimination under ADEA
or to any non-waivable right to file a charge with the United States Equal
Employment Opportunity Commission (the “EEOC”); provided, however, that if the
EEOC were to pursue any claims relating to my employment with Company, I agree
that I shall not be entitled to recover any monetary damages or any other
remedies or benefits as a result and that this Release and Section 2 and
Section 8 of my Employment Agreement will control as the exclusive remedy and
full settlement of all such claims by me.
I hereby agree to waive any and all claims to re-employment with the Company or
any other member of the Company Group and affirmatively agree not to seek
further employment with the Company or any other member of the Company Group.
Notwithstanding anything contained herein to the contrary, this Release will not
become effective or enforceable prior to the expiration of the period of seven
(7) calendar days following the date of its execution by me (the “Revocation
Period”), during which time I may revoke my acceptance of this Release by
notifying the Company and the Board of Directors of the Company, in writing,
delivered to the Company at its principal executive office, marked for the
attention of its Chief Executive Officer. To be effective, such revocation must
be received by the Company no later than 11:59 p.m. on the seventh (7th)
calendar day following the execution of this Release. Provided that the Release
is executed and I do not revoke it during the Revocation Period, the eighth
(8th) day following the date on which this Release is executed shall be its
effective date. I acknowledge and agree that if I revoke this Release during the
Revocation Period, this Release will be null and void and of no effect, and
neither the Company nor any other member of the Company Group will have any
obligations to pay me the Severance Benefits.
The provisions of this Release shall be binding upon my heirs, executors,
administrators, legal personal representatives, and assigns. If any provision of
this Release shall be held by any court of competent jurisdiction to be illegal,
void, or unenforceable, such provision shall be of no force or effect. The
illegality or unenforceability of such provision, however, shall have no effect
upon and shall not impair the enforceability of any other provision of this
Release.

B-2

--------------------------------------------------------------------------------




EXCEPT WHERE PREEMPTED BY FEDERAL LAW, THE VALIDITY, INTERPRETATION,
CONSTRUCTION, AND PERFORMANCE OF THIS RELEASE IS GOVERNED BY AND IS TO BE
CONSTRUED UNDER THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED IN THAT STATE, WITHOUT REGARD TO CONFLICT OF LAWS RULES. ANY
DISPUTE OR CLAIM ARISING OUT OF OR RELATING TO THIS RELEASE OR CLAIM OF BREACH
HEREOF SHALL BE BROUGHT EXCLUSIVELY IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, TO THE EXTENT FEDERAL JURISDICTION EXISTS, AND IN
ANY COURT SITTING IN THE SOUTHERN DISTRICT OF NEW YORK, BUT ONLY IN THE EVENT
FEDERAL JURISDICTION DOES NOT EXIST, AND ANY APPLICABLE APPELLATE COURTS. BY
EXECUTION OF THIS RELEASE, THE PARTIES HERETO, AND THEIR RESPECTIVE AFFILIATES,
CONSENT TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS, AND WAIVE ANY RIGHT TO
CHALLENGE JURISDICTION OR VENUE IN SUCH COURT WITH REGARD TO ANY SUIT, ACTION,
OR PROCEEDING UNDER OR IN CONNECTION WITH THIS RELEASE. EACH PARTY TO THIS
RELEASE ALSO HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY IN CONNECTION WITH ANY
SUIT, ACTION, OR PROCEEDING UNDER OR IN CONNECTION WITH THIS RELEASE.
Capitalized terms used, but not defined herein, shall have the meanings ascribed
to such terms in my Employment Agreement.
____________________________
John Holmes
Date:



B-3

--------------------------------------------------------------------------------

EXHIBIT C

EXHIBIT C
AS OF THE EFFECTIVE DATE, THE EXECUTIVE SERVES AS A MEMBER OF THE BOARD OF
DIRECTORS OF THE FOLLOWING NON-COMPETING BUSINESSES AND CHARITABLE ORGANIZATIONS


Non-Competing Businesses


Charitable Organizations












